DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmitter” in claim 1; “a location information detector” in claims 1, 6 and 13; “a first manager”, “a second manager”, “an accepting unit” and “an extractor” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: CPU or ASIC (see page 44 of Specification). It is noted that that the functions performed or controlled by CPU are disclosed in a manner that transforms the general CPU or the like to a special purpose CPU or the like programmed to perform the disclosed functions. That is, the various "unit" functions claimed are described in the specification in the form of prose and flow charts in a manner that provides sufficient structure. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-2, 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by MIKURIYA et al. U.S. Patent Application No. 2018/0176732 (hereinafter MIKURIYA).

Regarding claim 1, MIKURIYA discloses a non-transitory computer (Mobile terminal 300 /Computer device / a PC, a workstation; paragraph 25, Figures 1-3) readable medium storing a program causing a computer to execute a process utilizing location information (A memory area (402) for storing various programs and data used for execution; paragraphs 28, 31, 34, Figures 2, 4) (Note: The mobile terminal 300 may have the common hardware configuration to a PC or a workstation; see paragraphs 0025, 0031, Figures 2, 4), the process comprising: 
	a first control (In CPU 401, Figures 2, 4) process that includes, in response to receiving of a radio signal used for short-range wireless communication from a transmitter, temporarily activating a location information detector (i.e., mobile position information acquiring unit 412.  (Inherently, the mobile terminal 300 may also have the common hardware configuration to a PC or a workstation; see paragraph 0031, Figures 2, 4) that detects location information, and causing the location information detector to detect the location information (Mobile terminal 300 receives radio waves emitted from the transmitters and performs positioning based on the intensities of the received radio waves from transmitters; paragraphs 23-24, Figure 1); and 
	a second control (In CPU 401, Figures 2, 4) process that includes transmitting the location information detected by the location information detector to a server that provides a service utilizing the location information (i.e., mobile terminal 300X identifies its own position, calculates position information, and transmits the calculated position information to the management server 400; paragraphs 64-65, Figure 5).
	
Regarding claim 2, MIKURIYA discloses the non-transitory computer readable medium according to Claim 1, 
wherein if the transmitter from which the radio signal is received is a registered transmitter of which identification information and installation location information are pre-registered in the server, the first control process includes, instead of causing the location information detector to detect the location information, transmitting a receipt notification signal to the server, the receipt notification signal including the identification information and notifying that the radio signal has been received from the registered transmitter (Mobile terminal 300 receives the radio waves emitted from the transmitters 100A to 100H by Bluetooth (Wireless). Then, the mobile terminal 300 measures the intensities of the received radio waves and identifies a position based on the measured paragraph 24, Figure 1).

Regarding claim 5, MIKURIYA discloses the non-transitory computer readable medium according to Claim 1, 
wherein the location information detector detects the location information by use of a global positioning system or Wi-Fi (Mobile terminal 300 is compliant with a wireless (LAN) standard such as Wi-Fi ( Wireless Fidelity) for radio communication; paragraph 23).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MIKURIYA et al. U.S. Patent Application No. 2018/0176732.

Regarding claim 3, MIKURIYA discloses the non-transitory computer readable medium according to Claim 1, 

a third control process (In CPU 401, Figures 2, 4) that includes, if the transmitter from which the radio signal is received is an attached transmitter attached to a printer installed in a store (i.e., the mobile terminal 300X first measures the intensities of radio waves received from the transmitters 100 (transmitters 100A, 100B, 100C and 100D as considered here attached to the printer 200A); paragraphs 64-65, Figure 5), distributing content information suited for the location information to the server (Then, the mobile terminal 300X transmits the calculated position information to the management server 400 and transmits information on the measured radio wave intensity (the intensity of the radio wave received from each of the transmitters 100A to 100D; paragraph 66, Figure 5).
MIKURIYA does not explicitly disclose a fourth control process that includes displaying, on a display, the content information distributed from the server.
However, another embodiment of MIKURIYA teaches a fourth control process (In CPU 401 of computer 400, Figures 2, 4) that includes displaying, on a display, the content information distributed from the server (A display mechanism 405 of computer or a workstation and an input device 406 including operation buttons for performing wireless communication for exchanging various data with other apparatus/device; paragraph 29). Such an arrangement provides user convenience.
Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to modify the system of MIKURIYA, since doing so would have predictably and advantageously provided user convenience.

Allowable Subject Matter
10.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Claims 6-13 are allowed.

Cited Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hosoda (US 2013/0057906) discloses the system is configured to use the location information of the mobile terminals of the users, and hence can specify the location of a device having no function of specifying location information (for example, a GPS sensor).
	SAITO (US 2018/0367701) discloses the mediation server transmits to the mobile terminal transmission screen data which represents a transmission screen. The transmission screen is a screen which prompts the user to select and transmit a print target file.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675